UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4516


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GREGORY PRESTON COKER, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Donald C. Coggins, Jr., District Judge. (7:18-cr-00477-DCC-1)


Submitted: February 20, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William G. Yarborough, III, Lauren C. Hobbis, WILLIAM G. YARBOROUGH III,
ATTORNEY AT LAW, LLC, Greenville, South Carolina, for Appellant. Sherri A. Lydon,
United States Attorney, Columbia, South Carolina, Maxwell B. Cauthen, III, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Coker, Jr., appeals the 72-month sentence imposed following his guilty

plea to possession with intent to distribute cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(C) (2018). We have reviewed the record and conclude that the district

court properly sentenced Coker as a career offender. South Carolina Code § 44-53-375

and § 44-53-445 are subject to the modified categorical approach, see United States v.

Furlow, 928 F.3d 311, 320-22 (4th Cir. 2019); United States v. Marshall, 747 F.

App’x 139, 149-50 (4th Cir. 2018) (argued but unpublished), so the district court correctly

considered Coker’s prior indictments and sentencing sheets pursuant to Shepard v. United

States, 544 U.S. 13, 26 (2005). Based on those documents, the district court did not clearly

err in its conclusion that Coker had two prior controlled substance convictions pursuant to

U.S. Sentencing Guidelines Manual §§ 4B1.1, 4B1.2 (2018).

       Accordingly, we affirm the district court’s criminal judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2